Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/1/22 has been entered.  Claims 1-84, 86-88,  and 95-101 have been amended. Claims 85 and 94 have been amended. Claims 85 and 89-94 are pending and are under examination.


Information Disclosure Statement
The information disclosure statement filed 3/1/22 has been considered.  An initialed copy is enclosed.

Claim Objections Withdrawn
The objection to claim 93 and 101 is withdrawn in view of the amendment to the claims.

Claim Rejections - Withdrawn
The rejection of claim(s) 85-88, 92, 95 and 99  under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. US 2013/0143757 6/6/13 filed 11/30/12 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12 is withdrawn in view of the amendment to claim 85.

The rejection of claim(s) 85-86 and 92-94 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Aman et al. WO 2013082558 6/6/13 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12 is withdrawn in view of the amendment to claim 85.


The rejection of claim(s) 95 and 99-101 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Aman et al. WO 2013082558 6/6/13 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12 is withdrawn in view of the cancellation of the claims.


The rejection of claim(s) 85-88, 92-94, 95 and 99-101 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Aman et al. WO 2013082558 6/6/13 cited in IDS as evidenced by Uniprot Accession # Q2FXB1 10/31/12 is withdrawn in view of the amendment to claim 85.

The rejection of claim(s) 85-88 and 95 under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot Accession # Q8NVL8 8/21/07 is withdrawn in view of the amendment to claim 85.

The rejection of claim(s) 85-88, 90, 95 and 97 under 35 U.S.C. 102(a)(1) as being anticipated by  Uniprot Accession #D3K2W1 3/23/10 is withdrawn in view of the amendment to claim 85.


The rejection of claim(s) 85-89 and 95-96 under 35 U.S.C. 102(a) (1) as being anticipated by PIR_80 database accession # S32419 3/19/97 is withdrawn in view of the amendment to claim 85.

The rejections of claim(s) 85-88, 91 and 95 and 98 under 35 U.S.C. 102(a)(1) as being anticipated by PIR_80 database accession # S75021 4/25/97 is withdrawn in view of the amendment to claim 85.

The rejection of claims 85-86 and 89-94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,301,378 (‘378) as evidenced by Uniprot Accession # Q2FXB1 10/31/12 is withdrawn in view of the amendment to claim 85.


Status of Claims
Claims 85 and 89-94 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645